Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Erie County Court [Michael L. D’Amico, J.], entered May 1, 2008) to review a determination of respondent James L. Berbary, Superintendent, Collins Correctional Facility. The determination found after a tier III hearing that petitioner had violated an inmate rule.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present—Smith, J.P, Centra, Fahey, Peradotto and Pine, JJ.